Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-15 are pending examination.

	

Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Fontana et al (US 2018/0069815).

a.	Per claim 1, Fontana et al teach an electronic device comprising: 
a communication circuit (paras 0033-37, 0042);

a sound output device (paras 0017, 0033); and 5

a processor electrically connected to the communication circuit and the sound output device (para 0017), wherein the processor is configured to: 

determine whether a received message is in a specified format according to the message from an external server device being received 10through the communication circuit (paras 0003, 0007-13, 0035—received message in first format voice recording);

parse audio data from the received message according to the received message being in the specified format (Figure 2, paras 0003, 0013, 0108, 0130—parsing voice data in specified format); and 

output the parsed audio data through the sound output device as a notification sound notifying the reception of the message (Figures 6A, 6D, 7K-7V; paras 0064, 0067, 0075—voice/sound notification indicating new message). 

Claim 11 contains limitations that are substantially equivalent to claim 1 and is therefore rejected under the same basis.
b.	Per claim 2, Fontana et al teach the electronic device of claim 1, the processor is configured to determine that the received message is in the specified format according to the received message containing information related to output instruction of the notification sound for the parsed audio data (paras 0075, 0092-108—parsed audio message in voice format).
Claim 12 contains limitations that are substantially equivalent to claim 2 and is therefore rejected under the same basis.
c.	Per claim 3, Fontana et al teach the electronic device of claim 1, the processor is configured to receive the message in the specified format transmitted by the external server device in response to a request of a further electronic device (paras 0050, 0109-131—received message in voice or text format for response message).
Claim 13 contains limitations that are substantially equivalent to claim 3 and is therefore rejected under the same basis.
d.	Per claim 4, Fontana et al teach the electronic device of claim 3, wherein the message in the specified format contains audio data uttered by a user of the further electronic device and stored in the external server device (para 0082—speech from user talking).  
Claim 14 contains limitations that are substantially equivalent to claim 4 and is therefore rejected under the same basis.
e.	Per claim 5, Fontana et al teach the 5electronic device of claim 1, further comprising: a location sensor, wherein the processor is configured to: identify current location information of the electronic device through the location sensor; and 10transmit the identified current location information of the electronic device to the external server device, wherein the message in the specified format includes a message transmitted by the external server device to notify a proximity of a further electronic device located within a specified distance from the electronic device 15based on the current location information of the electronic device (paras 0070-71, 0076—location sensing, message in most appropriate format based on detected location).  
Claim 15 contains limitations that are substantially equivalent to claim 5 and is therefore rejected under the same basis.
f.	Per claim 7, Fontana et al teach the 5electronic device of claim 1, further comprising: a display (paras 0030, 0051); and an input device (paras 0031, 0034); wherein the processor is configured to: output screen information containing at least one menu icon for 10responding to the received message, through the display (Figures 7A-7NN); and according to a user input for the at least one menu being received through the input device, transmit a response message based on the user input to the external server device (paras 0048-51, 0068—response based on input, automatically send response).  
g.	Per claim 8, Fontana et al teach the 15electronic device of claim 1, further comprising: a memory for storing at least one response data therein; and a microphone, wherein the processor is configured to: according to audio data uttered by a user through the microphone 20being acquired, determine whether the audio data matches the at least one response data (paras 0033, 0041—microphones, user speech); and 53WO 2019/172616 AlPCT/KR2019/002534 transmit a response message corresponding to the paras 0060-62, 0067-68—send auto reply message).  
h.	Per claim 9, Fontana et al teach the 5electronic device of claim 1, further comprising: an input device (paras 0031, 0034); and a microphone, wherein the processor is configured to: acquire user-related audio data through the microphone according 10to a specified user input being received through the input device (para 0033); and transmit a message for allowing the acquired user-related audio data to be stored in the external server device to the external server device (paras 0041, 0066—storage of audio/voice data).
 i.	Per claim 10, Fontana et al teach the electronic device of claim 1, further comprising: 15an input device; and a microphone, wherein the processor is configured to transmit, to the external server device, a message for allowing a message containing user-related audio data of the electronic device stored in the external server device to be transmitted to a 20further electronic device according to a user input of requesting transmission of the message in the specified format to the further electronic device being received through the input device (paras 0033, 0041-43, 0062, 0067, 0074, 0078-79—transmission switched from text-based or voice-based format to a live conversation on mobile device).



Claim Rejections - 35 USC § 103
III.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

IV.	Claim 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fontana et al (US 2018/0069815) in view of Horvitz (2004/0030753).

Per claim 6, Fontana et al teach the electronic device of claim 5, further comprising: an input device, wherein the processor is configured to: 20according to a location sharing function being set through the input device, transmit the current location information of the electronic device to the external server device (para 0071—establishing to collect and send the user’s location); yet fail to explicitly teach to52WO 2019/172616 AlPCT/KR2019/002534 receive, from the external server device, the message notifying the proximity of the further electronic device agreed to share location information to the electronic device. However, Horvitz teaches determining whether other computing devices are within proximity to one another and notifying based on the determined proximity (paras 0077, 0117).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fontana et al and Horvitz for the purpose of using the collected and detected location information to provide notification of the user’s device proximity to another electronic device, which at the time the invention was made was a known technique used between networked devices.

Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2015/0229770 – call request notification and proximity detection

VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448